        Case 2:13-cv-01304-APG-BNW Document 75 Filed 09/30/20 Page 1 of 1




 1                        UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA

 3 JOHN MICHAEL FARNUM,                            Case No.: 2:13-cv-01304-APG-BNW

 4       Petitioner                               Order Granting Unopposed Motion to
                                                             Extend Time
 5 v.
                                                              [ECF No. 73]
 6 WARDEN ROBERT LEGRAND, et al.,

 7       Respondents

 8      I ORDER that the respondents’ unopposed motion to extend time (ECF No. 73) is

 9 GRANTED.

10      DATED this 30th day of September, 2020.

11

12
                                                  ANDREW P. GORDON
                                                  UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23
